Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
This Office action is in response to the application filed on July 30, 2020. 
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shibata et al. (U.S. Publication No. 2009/0236944; hereinafter “Shibata ‘944”) in view of Kobayashi et al. (U.S. Publication No. 2019/0103550; hereinafter “Kobayashi”).
Regarding claim 1, Shibata ‘944 teaches a piezoelectric stack, comprising: a substrate (Fig. 7, 1); an electrode film (Fig. 7, 2); and a piezoelectric film (Fig. 7, 3) which is comprised of alkali niobium oxide (Fig. 7, 3; [Abstract]) of a perovskite structure (Fig. 7, 3; [Abstract]) represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]), wherein the piezoelectric film (Fig. 7, 3; [Abstract]) comprises crystals (Fig. 7, 3; [Abstract]). Shibata ‘944 does not teach having a grain size with a standard deviation of 0.42 μm or less.
Kobayashi, however, does teach having a grain size with a standard deviation of 0.42 μm or less ([0095]; [Table 1]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Kobayashi because it would decrease variability thereby increasing uniformity and precision.
Regarding claim 2, Shibata ‘944 teaches the piezoelectric stack according to claim 1, wherein the piezoelectric film (Fig. 7, 3; [Abstract]) comprises the crystals having an average grain size of 0.1 μm or more and 1.0 μm or less (Fig. 7, 3; [Abstract] – “…a film thickness of not less than 1 μm and not more than 10 μm, a columnar structure configured by the crystal grains, a majority of the crystal grains including a shape in a cross-section direction thereof longer than in a plane direction of the substrate, and an average crystal grain size of not less than 0.1 μm and not more than 1.0 μm in the plane direction of the substrate.” – 0.1 micron = 100 nm and 1 micron = 1000 nm; area = 100 nm x 100 nm; 100 nm/(100^2) nm2 =  0.01 nm-1 and 1000 nm/(100^2) nm2 = 0.1 nm-1).
Regarding claim 4, Shibata ‘944 teaches a piezoelectric element, comprising: a substrate (Fig. 7, 1); a bottom electrode film (Fig. 7, 2) formed (Fig. 7) on the substrate (Fig. 7, 1); a piezoelectric film (Fig. 7, 3) formed (Fig. 7) on the bottom electrode film (Fig. 7, 2), and comprised of alkali niobium oxide (Fig. 7, 3; [Abstract]) of a perovskite structure (Fig. 7, 3; [Abstract]) represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]); and a top electrode film (Fig. 7, 4) formed (Fig. 7) on the piezoelectric film (Fig. 7, 3; [Abstract]), wherein the piezoelectric film (Fig. 7, 3; [Abstract]) comprises crystals (Fig. 7, 3; [Abstract]). Shibata ‘944 does not teach having a grain size with a standard deviation of 0.42 μm or less.
Kobayashi, however, does teach having a grain size with a standard deviation of 0.42 μm or less ([0095]; [Table 1]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Kobayashi because it would decrease variability thereby increasing uniformity and precision.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata 
‘944 in view of Kobayashi and further in view of Shibata et al. (U.S. Publication No. 2020/0028066; hereinafter “Shibata ‘066”).
Regarding claim 3, Shibata ‘944 teaches the piezoelectric stack according to claim 1. Shibata ‘944 does not teach the piezoelectric film contains a metallic element selected from a group consisting of Cu and Mn at a concentration of 0.2 at% or more and 2.0 at% or less.
Shibata ‘066, however, does teach the piezoelectric film (Fig. 1, 3) contains a metallic element (Fig. 1; [0061]) selected from a group consisting of copper and manganese (Fig. 1; [0061]) at a concentration of 0.2 at% or more and 2.0 at% or less (Fig. 1; [0061] – “…containing Cu at a concentration of 2.0 at %,...”).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Shibata ‘066 because it would improve the densification of the KNN thereby optimizing the properties of the KNN.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shibata ‘944 in view of Shibata ‘066.
Regarding claim 5, Shibata ‘944  teaches a method of manufacturing a piezoelectric stack, comprising: forming (Fig. 7) an electrode film (Fig. 7, 2) on a substrate (Fig. 7, 1); and forming (Fig. 7) a piezoelectric film (Fig. 7, 3) on the electrode film (Fig. 7, 2), the piezoelectric film (Fig. 7, 3) being comprised of alkali niobium oxide (Fig. 7, 3; [Abstract]) of a perovskite structure (Fig. 7, 3; [Abstract]) represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]), wherein in the formation (Fig. 7) of the piezoelectric film (Fig. 7, 3; [Abstract]). Shibata ‘944 does not teach an initial deposition rate is faster than a latter deposition rate.
Shibata ‘066, however, does teach an initial deposition rate is faster than a latter deposition rate ([0055]-[0060] – “Then, a piezoelectric laminate was manufactured by forming a Ti-layer (thickness of 2 nm) as an adhesion layer, a Pt-film (oriented preferentially in (111) plane direction with respect to a surface of the substrate and having a thickness of 200 nm) as a bottom electrode film, and a KNN-film (oriented preferentially in (001) plane direction with respect to the surface of the substrate and having a thickness of 2 μm) as a piezoelectric film in this order on the thermal oxide film of the substrate. A Cu-concentration (CuO-concentration) in the KNN-film was 2.0 at %. [0056] The Ti-layer is formed by an RF magnetron sputtering method. Conditions for forming the Ti-layer are as follows.
Deposition temperature: 300° C.
RF power: 1200 W
Gas: Ar-gas
[0057] Pressure in Ar-gas atmosphere: 0.3 Pa
Deposition time: 1 minute…[0060] The KNN-film is formed by the RF magnetron sputtering method. Conditions for forming the KNN-film areas follows.
Deposition temperature: 500° C., 600° C., 700° C.
RF power: 2200 W
Gas: Ar+O2 mixed gas
Pressure in Ar+O2 mixed gas atmosphere: 0.3 Pa
partial pressure of Ar-gas to O2-gas (Ar-partial pressure/O2 -partial pressure (ratio of partial pressure)): 25/1
Deposition rate: 1 μm/hr”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Shibata ‘066 because it would increase precision thereby increasing quality of the film.
Regarding claim 6, Shibata ‘944 teaches the method of manufacturing a piezoelectric stack according to claim 5. Shibata ‘944 does not teach the initial deposition rate is more than 2 μm /hr and 6 μm/hr or less, and the latter deposition rate is 0.5 μm/hr or more and 2 μm/hr or less.
Shibata ‘066, however, does teach the initial deposition rate is more than 2 μm /hr and 6 μm/hr or less ([0056] – “Deposition time: 1 minute” of a 2nm thick layer), and the latter deposition rate is 0.5 μm/hr or more and 2 μm/hr or less ([0060] – “Deposition rate: 1 μm/hr” of a 2μm thick layer).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Shibata ‘066 because it would increase precision thereby increasing quality of the film.


Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837